Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Levy on December 16, 2021.

The application has been amended as follows:   In paragraph [0041], line 2, “63” is replaced with --623--.  In paragraph [0041], line 6, “63” is replaced with --623--.  In paragraph [0043], line 11, “63” is replaced with --623--.  In paragraph [0044], line 2, “63” is replaced with --623--.  In paragraph [0045], line 5, “63” is replaced with --623--.  In paragraph [0046], line 5, the second occurrence of “522” is replaced with --420--.  In claim 10, line 2, --housing-- is inserted after “box”.  In claim 19, line 1, “16” is replaced with --18--.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed rotatable gate check, a key container having a boss and cooperating with lock and unlock grooves of the housing, and an elastic assembly which drives the key container toward a rotational position at which the boss is aligned with the unlock groove.  The drawings filed on October 29, 2019 are approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/               Primary Examiner, Art Unit 3675